DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a spring, for example a compression spring, arranged between the piston head and the sleeve, the spring optionally circumscribing the pin portion and extending into a bore formed in the sleeve”.  The terms “for example” and “optionally” make it unclear if the compression spring and circumscription, respectively, are required.  See MPEP 2173.05(d).
Claim 3 recites “a seal, optionally an O-ring” (Line 1).  The term “optionally” makes it unclear if the O-ring is required.  See MPEP 2173.05(d).

Claim 9 recites “wherein the expandable sleeve is secured at the first end to an external surface of the housing, optionally by a first clamp, and is secured at the second end to a side surface of the cap, optionally by a second clamp”.  The term “optionally” makes it unclear if the clamps are required.  See MPEP 2173.05(d).
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyanga et al (US 2016/0176518).
As per claim 1, Eyanga et al discloses a brake actuator (200) for an aircraft braking system, the brake actuator comprising: 
a housing (Fig. 1) having an internal bore (Fig. 1); 

an annular member (13; [0030]) mounted to the housing and circumscribing the sleeve, the annular member comprising one or more resilient elements (13; [0030]) extending radially inwardly for engagement with the ratchet teeth of the sleeve; and 
a piston (3, 8, 9) slidable along an axis, the piston comprising a pin portion (Shaft portion of piston 3) mounted within the internal bore of the housing and extending axially through the sleeve, a piston head (8) disposed at a first end of the pin portion, and a cap (9) disposed at a second end of the pin portion for operative engagement with a brake element, the pin portion being mounted so as to be movable axially relative to the sleeve between a first position in which the piston head is drivingly engaged with the sleeve for urging the sleeve in a first direction along the internal bore of the housing (Fig. 3), and a second position in which the piston head is drivingly disengaged from the sleeve (Fig. 1), the one or more resilient elements preventing movement of the sleeve along the internal bore of the housing in a second direction opposite to the first direction ([0030]).

    PNG
    media_image1.png
    469
    574
    media_image1.png
    Greyscale

As per claim 2, Eyanga et al discloses the brake actuator of claim 1, further comprising a spring (18), for example a compression spring (18), arranged between the piston head and the sleeve, the spring optionally circumscribing the pin portion and extending into a bore (Fig. 1) formed in the sleeve.
As per claim 3, Eyanga et al discloses the brake actuator of claim 1, further comprising a seal (6), optionally an O-ring (6), circumscribing the piston head and sealing between the piston head and the internal bore of the housing.
As per claim 4, Eyanga et al discloses the brake actuator of claim 1, wherein the annular member is retained between a radially extending surface of the housing and a 
As per claim 5, Eyanga et al discloses the brake actuator of claim 1, wherein each of the one or more resilient elements is a substantially flat member (13; [0030]) comprising a tooth (13; [0030]) at a radially inner end thereof configured to engage the ratchet teeth of the sleeve.
As per claim 6, Eyanga et al discloses the brake actuator of claim 1, wherein a plurality of resilient elements (13; [0030]) are provided that are equally spaced around the circumference of the annular member.
As per claim 11, Eyanga et al discloses the brake actuator of claim 1, wherein the pin portion and sleeve are configured such that in the second position the pin portion directly or indirectly engages the sleeve, the sleeve thereby providing a hard stop for the pin portion (Fig. 3).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyanga et al (US 2016/0176518) in view of Gachot et al (FR 2281860).
As per claim 7, Eyanga et al discloses the brake actuator of claim 1, but does not disclose wherein the annular member comprises one or more keys extending from the 
Gachot et al discloses a brake wherein the annular member comprises one or more keys (65) extending from the annular member to locate the annular member in the housing and prevent movement of the annular member relative to the housing.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the split ring and housing of Eyanga et al by providing the split ring with protruding portions fitted to a housing slot as taught by Gachot et al in order to help maintain the orientation of the split ring.
9.	Claims 8-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyanga et al (US 2016/0176518) in view of Boisseau (US 2005/0103581).
	As per claim 8, Eyanga et al discloses the brake actuator of claim 1, but does not disclose further comprising an expandable sleeve circumscribing the actuator, wherein the expandable sleeve is secured at a first end to the housing, and at a second end to the cap, the expandable sleeve sealing a gap between the housing and the cap to prevent contaminants from entering an interior of the actuator via gap.
Boisseau discloses a disk brake further comprising an expandable sleeve (112) circumscribing the actuator, wherein the expandable sleeve is secured at a first end to the housing (112), and at a second end to the cap (112), the expandable sleeve sealing a gap (Fig. 19) between the housing and the cap to prevent contaminants from entering an interior of the actuator via gap.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
	As per claim 9, Eyanga et al and Boisseau disclose the brake actuator of claim 8.  Boisseau further discloses wherein the expandable sleeve is secured at the first end to an external surface of the housing (112), optionally by a first clamp, and is secured at the second end to a side surface of the cap (112), optionally by a second clamp (The claim does not require clamps).
As per claim 10, Eyanga et al and Boisseau disclose the brake actuator of claim 8.  Boisseau further discloses wherein the expandable sleeve comprises a bellows (112) portion between the first end and the second end, to allow the expandable sleeve to expand and contract axially as the cap moves relative to the housing and maintain the sealing of the gap.
As per claim 12, Eyanga et al discloses the brake actuator of claim 1, further comprising a flange (17) of the sleeve. Eyanga et al does not disclose wherein pin portion comprises a retaining element.
Boisseau discloses a disk brake wherein pin portion comprises a retaining element (479) extending radially therefrom for engaging a flange (74) of the sleeve in the second position.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Eyanga et al by providing a circlip received in a groove as taught by Boisseau in order to restrict undesired movement (Boisseau: [0081]).
	As per claim 13, Eyanga et al and Boisseau disclose the brake actuator of claim 12.  Boisseau further discloses wherein the retaining element is a circlip (479; [0081]) .
Allowable Subject Matter
10.	Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose wherein the cap extends radially beyond the sleeve (Claim 14) or wherein the piston head comprises an annular cavity which is configured to receive a first end of the sleeve (Claim 15).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Slack adjusters
Mohr et al (EP 822351).
Schnell (DE 2854452).
Menard et al (US 4,016,959).
Christenot (US 2,548,868).
Lockheed (FR 782079).
Freins Jourdain Monneret (FR 779359).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657